377 F.2d 547
Tonya Kay AUTRY and Animal Haven, Inc., Appellants,v.Paul M. CRUMPLER et al., Appellees
No. 11054.
United States Court of Appeals Fourth Circuit.
Submitted April 6, 1967.
Decided May 2, 1967.

Tonya Kay Autry, in pro per., on brief for appellants.
James R. Nance, Nance, Barrington, Collier & Singleton, Fayetteville, N. C., Harry M. Lee, Angier, N. C., Hubert Humphrey and McLendon, Brim, Brooks, Pierce & Daniels, Greensboro, N. C., on briefs for appellees.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.
PER CURIAM:


1
Dismissal of the complaint for want of jurisdiction is affirmed.


2
There is no diversity of citizenship. The defendants are citizens of North Carolina. The corporate plaintiff is organized under the laws of that state and has its only place of business there. The individual plaintiff resides in North Carolina, and the record abundantly supports the finding that she is a citizen of that state, not of Florida.


3
The action, involving the treatment of animals and the enforcement of the relevant North Carolina statutes in all of its multitudinous claims, does not arise under the Constitution, laws or treaties of the United States.


4
If either of the plaintiffs has any justiciable claim, it is not cognizable in the federal courts.


5
Motions to correct and amplify the record and to require the Clerk of the District Court to provide legal assistance to the plaintiffs are denied.


6
Affirmed.